Name: Commission Regulation (EEC) No 355/80 of 14 February 1980 amending Regulation (EEC) No 1725/79 as regards certain technical aspects of the new rules for granting aid for skimmed milk and skimmed-milk powder
 Type: Regulation
 Subject Matter: processed agricultural produce;  agricultural activity;  agricultural policy
 Date Published: nan

 15 . 2 . 80 Official Journal of the European Communities No L 38/ 19 COMMISSION REGULATION (EEC) No 355/80 of 14 February 1980 amending Regulation (EEC) No 1725/79 as regards certain technical aspects of the new rules for granting aid for skimmed milk and skimmed-milk powder (f) anti-caking agents and/or free flowing agents (maximum 0-2 %), (g) other liposoluble technical agents, including anti-oxidants and emulsifiers .' 2 . In Annex I , the figure '0-5 % ' in footnote (5 ) is replaced by '0-8 % '. 3 . In Annex II , the figure '2 %' in footnote (2 ) is replaced by '5 % '. Article 2 The following corrections are hereby made to Regula ­ tion (EEC) No 1725/79 : 1 . In the title of the Regulation , the words 'skimmed ­ milk powder intended for feed for calves' are replaced by the words 'skimmed-milk powder intended in particular for feed for calves'. 2 . In the German version : (a) in Article 9 (6), the words 'keine Kaution ' are replaced by the words 'eine Kaution ' ; (b) in the first subparagraph of Article 10 (3), the words 'Die zu der in Artikel 3 . . .' are replaced by the words 'Die Ergebnisse der in Artikel 3 . . .'. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 1761 /78 (2), and in particular Article 10 (3 ) thereof , Whereas, in order to ensure, in optimum circum ­ stances, the implementation on 1 March 1980 of Commission Regulation (EEC) No 1 725/79 (3 ), as amended by Regulation (EEC) No 3015/79 (4), it has proved necessary to adapt certain technical details laid down in the said Regulation ; whereas , as regards checking the skimmed-milk powder content in compound feedingstuffs , Annex II to the said Regula ­ tion permits a maximum difference of only 2 % in absolute value between two tests ; whereas this provi ­ sion should be temporarily relaxed, pending the devising of more accurate analytical methods than those currently in existence ; Whereas it is necessary to correct here certain material errors which found their way into Regulation (EEC) No 1725/79 at the time of its publication in the various languages ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Milk and Milk Products , HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1725/79 is hereby amended as follows : 1 . Article 1 (3) ( f) and (g) are replaced by the following : 3 . In the Dutch version , in the fourth indent of Article 10 (2) (b), the words 'verificatie van de in artikel 8 , lid 3 en lid 5, bedoelde boekhouding' are replaced by the words 'verificatie op het bijhouden van de in artikel 8 , lid 3 en lid 5, bedoelde boekhouding'. Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 14 February 1980 . For the Commission Finn GUNDELACH Vice-President (') OJ No L 148 , 28 . 6 . 1968 , p. 13 . ( 2 ) OJ No L 204, 28 . 7 . 1978 , p. 6 . ( 3 ) OJ No L 199 , 7 . 8 . 1979 , p. 1 . (&lt;) OJ No L 337, 29 . 12 . 1979 , p. 74 .